
	
		II
		111th CONGRESS
		1st Session
		S. 1585
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permit pass-through payment for
		  reasonable costs of certified registered nurse anesthetist services in critical
		  access hospitals notwithstanding the reclassification of such hospitals as
		  urban hospitals, including hospitals located in Lugar counties,
		  and for on-call and standby costs for such services.
	
	
		1.Medicare pass-through payments for CRNA
			 services
			(a)Treatment of critical access hospitals as
			 rural in determining eligibility for CRNA pass-through paymentsSection 9320(k) of the Omnibus
			 Budget Reconciliation Act of 1986 (42 U.S.C. 1395k note), as added by
			 section 608(c)(2) of the Family Support Act of 1988 and amended by section 6132
			 of the Omnibus Budget Reconciliation Act of 1989, is
			 amended by adding at the end the following:
				
					(3)Any facility that qualifies as a critical
				access hospital (as defined in section 1861(mm)(1) of the Social
				Security Act) shall be treated as being located in a rural area for
				purposes of paragraph (1) regardless of any geographic reclassification of the
				facility, including such a reclassification of the county in which the facility
				is located as an urban county (also popularly known as a Lugar county) under
				section 1886(d)(8)(B) of the Social Security Act (42 U.S.C.
				1395ww(d)(8)(B)).
					.
			(b)Treatment of standby and on-Call
			 costsSuch section 9320(k),
			 as amended by subsection (a), is further amended by adding at the end the
			 following:
				
					(4)In determining the reasonable costs
				incurred by a hospital or critical access hospital for the services of a
				certified registered nurse anesthetist under this subsection, the Secretary
				shall include standby costs and on-call costs incurred by the hospital or
				critical access hospital, respectively, with respect to such nurse
				anesthetist.
					.
			(c)Effective dates
				(1)Treatment of CAHs as rural in determining
			 CRNA pass-through eligibilityThe amendment made by subsection (a) shall
			 apply to calendar years beginning on or after the date of the enactment of this
			 Act (regardless of whether the geographic reclassification of a critical access
			 hospital occurred before, on, or after such date).
				(2)Inclusion of standby costs and on-call
			 costs in determining reasonable costs of CRNA servicesThe amendment made by subsection (b) shall
			 apply to costs incurred in cost reporting periods beginning in fiscal years
			 after fiscal year 2003.
				
